Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a method of making a device, classified in H01L 29/7869.
II. Claims 14-29, drawn to the device, classified in H01L 21/0228.
Inventions I and II are related as method of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, the product as claimed can also be made by an alternate method of in-situ doping to form a first part of a first region of the transistor (see claim 14).
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  the inventions have acquired a separate status in the art in view of their different classification and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and 
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Andre Szuwalski on 5/4/2021 to request an oral election to the above restriction requirement, an election was made on 5/4/2021.

Applicant’s election without traverse of Group I in the reply filed on 5/4/2021 is acknowledged.
Claims 14-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group II claims, there being no allowable generic or linking claim. Election was made without traverse.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “forming a second opening” of claim 8 line 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 8, it is unclear what the “forming a second opening” in line 4 is being referred to.
Note: The dependent claims necessarily inherit the indefiniteness of the claims on which they depend. Claims 9-13 are rejected as being dependent upon rejected claim 8.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1. Claims 1-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0270649 A1 (“Chantre”) in view of US 2014/0167116 A1 (“Chevalier”).

Regarding claim 1, Chantre shows (Fig. 2-18) a method for forming a device comprising a transistor (para 44), the method comprising: 

    PNG
    media_image1.png
    225
    763
    media_image1.png
    Greyscale

a) implanting dopants (para 47) to form a first part (48 under opening as shown above, collector, para 47) of a first region (48, collector, para 47) of the transistor and a first opening (trench 64, para 50); and 

Chantre does not show the first part is formed by implanting dopants through a first opening.
Chevalier shows (Fig. 3B) the first part (212) is formed by implanting dopants (arsenic, para 41) through a first opening (318, para 40).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Chantre, including first part doping, with the invention of Chevalier.  
The motivation to do so is that the combination produces greater first part depth due to the opening, allowing implants to reach greater depth (para 41).

Regarding claim 2, Chantre shows (Fig. 2-8) before steps a) and b): 
c) forming an isolating trench (44) in a semiconductor substrate (42, 48, 40 and 44); and 
d) forming said first opening (64) extending through the isolating trench.

Regarding claim 3, Chantre shows (Fig. 4-8) comprising, between steps c) and d): e) forming, by implantation (para 47), a second part of the first region (48 below 44 as shown above), extending below the isolating trench (48 second part is extended below 44 for the second part).

Regarding claim 4, Chantre shows (Fig. 11-12) comprising, after step b): 
f) forming a third region (70, emitter, para 55) of the transistor on the second region (66, base).
Chantre does not show g) forming a spacer on the lateral surfaces of the third region.

It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Chevalier, with spacer, to the invention of Chantre.
The motivation to do so is that the combination produces the predictable result of adequate isolation of the emitter from the contacts (236, 240, para 59).   

Regarding claim 5, Chantre shows (Fig. 2-18) wherein the transistor is a bipolar transistor (para 44), the first region being a collector region (48, collector, para 47), the second region being a base region (66, base, para 52) and the third region being an emitter region (70, emitter, para 55).

Regarding claim 7, Chantre shows (Fig. 4) further comprising forming a deep trench isolation (46, para 47) surrounding the transistor, said deep trench isolation having a depth in the substrate (42, 48, 40 and 44) which is greater than a depth of the isolating trench (44).

2. Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chantre in view of Chevalier as applied to claim 4 above, further in view of US 2010/0022056 A1 (“Donkers”).

Regarding claim 6, Chantre in view of Chevalier shows the spacers.
Chantre in view of Chevalier does not show wherein the width of the spacers is greater than about 40 nm.
Donkers shows (Fig. 11) wherein the width of the spacers (16, 15 and 14, para 31) is greater than about 40 nm.

The motivation to do so is that the combination produces the predictable result of spacer having adequate thickness to isolate the emitter from the surrounding base and collector contacts.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WASIUL HAIDER/Examiner, Art Unit 2819